Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/219,696 filed on 03/31/2021. This application claims benefit of provisional application No. 63/004,369 filed on 04/02/2020. Claims 1-30 are pending.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9: should read, “The base station of claim 8, wherein the DCI message is transmitted on a group-common physical downlink control channel (PDCCH) with CRC scrambled by the group-common RNTI configured for the UEs.”
Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 10, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20210219329 A1; hereinafter “Zhou”) in view of 3GPP R1-1911291 (3GPP TSG RAN WG1 #98bis, Chongqing, China, October 14th – 20th, 2019; hereinafter “NPL1”).

Regarding claim 1, Zhou discloses a base station comprising: a processor; and 
a memory communicatively coupled with the processor and storing instructions ([0941] and Fig. 23: Base station 2300 with processor 2301 and memory 2302) that, when executed by the processor, cause the base station to: 
transmit a DCI to schedule multiple transport blocks configured for the downlink traffic and a first indication to disable uplink traffic ([0499] For example, the feature of scheduling multiple transport blocks in the DCI is configured for the uplink traffic, or the feature is enabled/activated and/or disabled/released for the uplink traffic, and the feature of scheduling multiple transport blocks in the DCI is configured for the downlink traffic, or the feature is enabled/activated and/or disabled/released for the downlink traffic.); 
determine a number of instances of the multicast TB to transmit based on the number of UEs; transmit a second indication identifying a value of the number of instances of the multicast TB; transmit the instances of the multicast TB to the UEs ([0254] the scheduling information carried in the DCI includes scheduling information of each transport block and other scheduling information, and may include at least one of…the number of repetitions,...; [0682] According to an embodiment of the present disclosure, for transmitting data of the same transport block in every N consecutive subframes (= a number of instances of multicast TB) in the interleaved transmission method, N is indicated or determined by at least one of: RRC signaling transmitted by the base station, DCI transmitted by the base station, a predefined criterion; [0683] the value of N is explicitly indicated (= a second indication) in the RRC signaling or DCI; or the value of N is predefined; [0676] and Fig. 15: the method 1500 may include a step 1501 in which a base station generates information for scheduling multiple transport blocks; and step 1502 in which the base station receives and/or transmits a transport block(s) based on the information for scheduling multiple transport blocks.); 
monitor for HARQ feedback from the UEs after transmitting all instances of the multicast TB; receive a HARQ feedback message associated with one or more of the instances of the multicast TB from one or more of the UEs after transmitting all instances of the multicast TB ([0677] The method 1500 further includes a step 1503, in which the base station transmits/receives ACK/NACK feedback corresponding to the multiple transport blocks.); and 
selectively retransmit the multicast TB based on receiving the HARQ feedback message from the one or more UEs ([0678] Specifically, the NDI field in the DCI is used for indicating in a form of a bitmap whether each of the multiple transport blocks (and the corresponding HARQ processes) which is scheduled last time by the DCI is successfully received, and an additional 1-bit indication field is used for indicating that the transport block scheduled by the DCI is a transport block received successfully (that is, the initial transmission of the transport block being scheduled) or a transport block received unsuccessfully (that is, the retransmission of the transport block being scheduled)….when the additional 1-bit indication field is “0”, the transport block actually scheduled by the DCI is a retransmission of the transport block of the HARQ process corresponding to the bit of “0” in the NDI.).  
But Zhou does not disclose a base station to determine a number of user equipment (UEs) to receive a multicast transport block (TB), and transmit a first indication to disable hybrid automatic repeat request (HARQ) feedback from the UEs for instances of the multicast TB.
However, in the context of 5G V2x communications, NPL1 discloses a method for determining a number of user equipment (UEs) to receive a multicast transport block (TB) (Sec. 2.2: From Option 1 point of view: Assumes that the number of receiving UEs in the groupcast is N, the probability of miss detection of PSCCH by each UE is {p0, p1, …, pN}, assuming that the PSSCH transmissions to every receiver UE is successful, the probability that at least a receiving UE misses the groupcast data without feedback would be 1- ∏i(1-pi)… From option 2 point of view: the number of PSFCH resource used by HARQ feedback option 2 is proportional to the number of receiving UEs in the groupcast… To limit the number of PSFCH resources, a maximum number of UEs using option 2 can be (pre-)configured.); 
determining a number of instances of the multicast TB to transmit based on the number of UEs (Sec. 3: When data repetition number > 1, RAN1 has agreed to support multiple repetition of the same TB.); 
transmitting a first indication to disable hybrid automatic repeat request (HARQ) feedback from the UEs for instances of the multicast TB (Sec. 2.1: Enable/disable HARQ; Option 1: it can be separately (pre)-configured whether unicast or groupcast HARQ feedback is enabled or disabled.); and
monitoring for HARQ feedback from the UEs after transmitting all instances of the multicast TB (Sec. 3: When repetition number >1, HARQ-ACK can be feedback for every repetition of a TB… Proposal 4: Feedback transmission for each repetition of the same TB is supported for NR V2x.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou, based on the above teaching from NPL1, to derive the limitations of claim 1, because the principles of V2X communication can also be applied to communications from an NR base station to a UE. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to efficiently configure HARQ feedback for multicast transmissions in NR networks. 

Claim 10 is rejected on the same grounds set forth in the rejection of claim 1. Claim 10 recites similar features as in claim 1, from the perspective of a method for a base station.

Regarding claim 16, Zhou discloses a user equipment (UE) comprising: 
a processor; and a memory communicatively coupled with the processor and storing instructions ([0917] and Fig. 22: UE 2200 with processor 2201 and memory 2202) that, when executed by the processor, cause the UE to: 
receive, from a base station, a DCI to schedule multiple transport blocks configured for the downlink traffic and a first indication to disable uplink traffic ([0499] For example, the feature of scheduling multiple transport blocks in the DCI is configured for the uplink traffic, or the feature is enabled/activated and/or disabled/released for the uplink traffic, and the feature of scheduling multiple transport blocks in the DCI is configured for the downlink traffic, or the feature is enabled/activated and/or disabled/released for the downlink traffic.);; 
receive, from the base station, a second indication identifying a value of the number of instances of the multicast TB; receive, from the base station, one or more instances of the multicast TB ([0254] the scheduling information carried in the DCI includes scheduling information of each transport block and other scheduling information, and may include at least one of…the number of repetitions,...; [0682] According to an embodiment of the present disclosure, for transmitting data of the same transport block in every N consecutive subframes (= a number of instances of multicast TB) in the interleaved transmission method, N is indicated (= a second indication) or determined by at least one of: RRC signaling transmitted by the base station, DCI transmitted by the base station, a predefined criterion; [0683] the value of N is explicitly indicated in the RRC signaling or DCI; or the value of N is predefined; [0676] and Fig. 15: the method 1500 may include a step 1501 in which a base station generates information for scheduling multiple transport blocks; and step 1502 in which the base station receives and/or transmits a transport block(s) based on the information for scheduling multiple transport blocks.); 
determine, based on the one or more received instances, whether the multicast TB is recoverable; and selectively transmit, to the base station after all instances of the multicast TB have been transmitted, HARQ feedback associated with the one or more received instances based on the determination of whether the multicast TB is recoverable ([0677] The method 1500 further includes a step 1503, in which the base station transmits/receives ACK/NACK feedback corresponding to the multiple transport blocks.);.  
But Zhou does not disclose the UE to receive a first indication to disable hybrid automatic repeat request (HARQ) feedback for a number of instances of a multicast transport block (TB).
However, in the context of procedures for 5G V2x communications, NPL1 discloses a method for receiving a first indication to disable hybrid automatic repeat request (HARQ) feedback for a number of instances of a multicast transport block (TB); receiving one or more instances of the multicast TB (Sec. 2.1: Enable/disable HARQ; Option 1: it can be separately (pre)-configured whether unicast or groupcast HARQ feedback is enabled or disabled; Sec. 3: When data repetition number > 1, RAN1 has agreed to support multiple repetition of the same TB.); 
determining, based on the one or more received instances, whether the multicast TB is recoverable; and selectively transmitting, after all instances of the multicast TB have been transmitted, HARQ feedback associated with the one or more received instances based on the determination of whether the multicast TB is recoverable (Sec. 3: When repetition number >1, HARQ-ACK can be feedback for every repetition of a TB… Proposal 4: Feedback transmission for each repetition of the same TB is supported for NR V2x.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou, based on the above teaching from NPL1, to derive the limitations of claim 16, because the principles of V2X communication can also be applied to communications from an NR base station to a UE. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to efficiently configure HARQ feedback for multicast transmissions in NR networks. 

Claim 25 is rejected on the same grounds set forth in the rejection of claim 16. Claim 25 recites similar features as in claim 16, from the perspective of a method for a UE.

 Claims 2-9, 11-15, 17-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of NPL1, and further in view of Wang et al. (US 20220173840 A1; hereinafter “Wang”).

Regarding claim 2, Zhou and NPL1 disclose the limitations of claim 1 as set forth. But Zhou and NPL1 do not disclose wherein the first indication is transmitted via radio resource control (RRC) signaling for the multicast TB identified by a group- common radio network temporary identifier (RNTI) configured for the UEs.
However, in the same field of endeavor, Wang discloses wherein an indication to disable HARQ feedback is transmitted via radio resource control (RRC) signaling for the multicast TB identified by a group- common radio network temporary identifier (RNTI) configured for the UEs ([0041] The second terminal device receives first information sent by a network device, where the first information is used to determine a feedback manner type; [0042] The second terminal device receives the first information sent by the network device by using one or more of the following: downlink control information DCI, radio resource control RRC signaling, or system information block SIB information; [0045] when the feedback manner type is the HARQ enabled/disabled information, if the HARQ enabled/disabled information indicates a terminal device to skip performing feedback, the second terminal device skips performing feedback for the data packet; [0262] the network device configures the feedback policy by using one or more of the following: …a C-RNTI, …; a communication type cast-type (for example, unicast, groupcast, or broadcast) (list) identifier.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou and NPL1 as applied to claim 1, based on the above teaching from Wang, to derive the limitations of claim 2, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring HARQ enabled/disabled information for multicast transmission in order to minimize feedback overhead.

Regarding claim 3, Zhou and NPL1 disclose the limitations of claim 1 as set forth. But Zhou and NPL1 do not disclose wherein execution of the instructions further causes the base station to transmit, to each of the UEs, radio resource control (RRC) signaling to configure a function for enabling and disabling the HARQ feedback via the first indication.  
However, in the same field of endeavor, Wang discloses wherein an indication to disable HARQ feedback is transmitted to each of the UEs via radio resource control (RRC) signaling to configure a function for enabling and disabling the HARQ feedback via the first indication ([0041] The second terminal device receives first information sent by a network device, where the first information is used to determine a feedback manner type; [0042] The second terminal device receives the first information sent by the network device by using one or more of the following: downlink control information DCI, radio resource control RRC signaling, or system information block SIB information; [0045] when the feedback manner type is the HARQ enabled/disabled information, if the HARQ enabled/disabled information indicates a terminal device to skip performing feedback, the second terminal device skips performing feedback for the data packet; [0262] the network device configures the feedback policy by using one or more of the following: …a C-RNTI, …; a communication type cast-type (for example, unicast, groupcast, or broadcast) (list) identifier.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou and NPL1 as applied to claim 1, based on the above teaching from Wang, to derive the limitations of claim 3, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by communicating HARQ enabled/disabled information to each of the UEs targeted for multicast transmission in order to minimize feedback overhead.

Regarding claim 4, Zhou, NPL1, and Wang disclose the limitations of claim 3 as set forth, and Wang further discloses wherein the first indication is transmitted via a downlink control information (DCI) message for enabling or disabling the HARQ feedback ([0041] The second terminal device receives first information sent by a network device, where the first information is used to determine a feedback manner type; [0042] The second terminal device receives the first information sent by the network device by using one or more of the following: downlink control information DCI, radio resource control RRC signaling, or system information block SIB information.).   .  

Regarding claim 5, Zhou, NPL1, and Wang disclose the limitations of claim 4 as set forth, and Zhou further discloses wherein the DCI message is transmitted on a group-common physical downlink control channel (PDCCH)  ([0362] The channel of the group feedback message is a dedicated channel similar to a Physical Hybrid ARQ Indicator Channel (PHICH), or a Physical Downlink Control Channel (PDCCH) of an existing DCI size, or a PDCCH of a shorter/longer DCI size.).
Furthermore, Wang discloses wherein the DCI message is transmitted with CRC scrambled by a group-common radio network temporary identifier (RNTI) configured for the UEs ([0042] The second terminal device receives the first information sent by the network device by using one or more of the following: downlink control information DCI, radio resource control RRC signaling, or system information block SIB information; [0262] the network device configures the feedback policy by using one or more of the following: …a C-RNTI (= group-common RNTI), …; a communication type cast-type (for example, unicast, groupcast, or broadcast) (list) identifier; DCI message with CRC scrambled by C-RNTI is implied.).  
Thus, all the additional elements of dependent claim 5 are known in Zhou and Wang. The only difference is the combination of “old elements” into a system for multicast transmission of transport blocks from a base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these elements and modify the method of Zhou, NPL1, and Wang as applied to claim 4 accordingly to obtain the limitations of claim 5, because the operations of “DCI transmission in PDCCH”  and “DCI with CRC scrambled by RNTI” are independent of each other, and the combination can be used to achieve the predictable result of wherein the DCI message is transmitted on a group-common physical downlink control channel (PDCCH) with CRC scrambled by a group-common radio network temporary identifier (RNTI) configured for the UEs.

Regarding claim 6, Zhou and NPL1 disclose the limitations of claim 1 as set forth, and Zhou further discloses wherein each instance of the multicast TB is transmitted on a group-common physical downlink shared channel (PDSCH) ([0444] In the above examples, the one of the PDSCHs/PUSCHs is the PDSCH/PUSCH of any one of the transport blocks scheduled in the DCI format; [0537] the UE determining that m PDSCH receptions (or PDSCH decodings) are scheduled in the DCI according to the number of transport blocks indicated by the number of subframes field in the DCI being m.). 
But Zhou and NPL1 do not disclose wherein each instance of the multicast TB is transmitted on a group-common physical downlink shared channel (PDSCH) scrambled by a group-common RNTI configured for the UEs.
However, in the same field of endeavor, Wang discloses wherein the DCI message is transmitted with CRC scrambled by a group-common radio network temporary identifier (RNTI) configured for the UEs ([0042] The second terminal device receives the first information sent by the network device by using one or more of the following: downlink control information DCI, radio resource control RRC signaling, or system information block SIB information; [0262] the network device configures the feedback policy by using one or more of the following: …a C-RNTI, …; a communication type cast-type (for example, unicast, groupcast, or broadcast) (list) identifier; DCI message with CRC scrambled by C-RNTI is implied.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou and NPL1 as applied to claim 1, based on the above teaching from Wang, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to securely communicate DCI message to each of the UEs targeted for multicast transmission.

Regarding claim 7, Zhou, NPL1, and Wang disclose the limitations of claim 6 as set forth, and Zhou further discloses wherein the second indication is transmitted via radio resource control (RRC) signaling for the multicast TB ([0682] According to an embodiment of the present disclosure, for transmitting data of the same transport block in every N consecutive subframes (= a number of instances of multicast TB) in the interleaved transmission method, N is indicated or determined by at least one of: RRC signaling transmitted by the base station, DCI transmitted by the base station, a predefined criterion.).  
Furthermore, Wang discloses wherein the radio resource control (RRC) signaling for the multicast TB is identified by the group-common RNTI configured for the UEs ([0042] The second terminal device receives the first information sent by the network device by using one or more of the following: downlink control information DCI, radio resource control RRC signaling, or system information block SIB information; [0262] the network device configures the feedback policy by using one or more of the following: …a C-RNTI (= group-common RNTI), …; a communication type cast-type (for example, unicast, groupcast, or broadcast) (list) identifier; RRC message identified by C-RNTI is implied.).  
Thus, all the additional elements of dependent claim 7 are known in Zhou and Wang. The only difference is the combination of “old elements” into a system for multicast transmission of transport blocks from a base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these elements and modify the method of Zhou, NPL1, and Wang as applied to claim 6 accordingly to obtain the limitations of claim 7, because the operations of “RRC signaling for the multicast TB”  and “RRC groupcast message identified by C-RNTI” are independent of each other, and the combination can be used to achieve the predictable result of “wherein the second indication is transmitted via radio resource control (RRC) signaling for the multicast TB identified by the group-common RNTI configured for the UEs”.

Regarding claim 8, Zhou, NPL1, and Wang disclose the limitations of claim 7 as set forth, and Zhou further discloses wherein the RRC signaling or downlink control information (DCI) message identify the number of instances of multicast TB ([0254] the scheduling information carried in the DCI includes scheduling information of each transport block and other scheduling information, and may include at least one of…the number of repetitions,...; [0682] According to an embodiment of the present disclosure, for transmitting data of the same transport block in every N consecutive subframes (= a number of instances of multicast TB) in the interleaved transmission method, N is indicated or determined by at least one of: RRC signaling transmitted by the base station, DCI transmitted by the base station, a predefined criterion; [0683] the value of N is explicitly indicated in the RRC signaling or DCI; or the value of N is predefined.).
Although Zhou, NPL1, and Wang do not explicitly disclose wherein the RRC signaling indicates candidate values for the number of instances and a downlink control information (DCI) message identifies a selected value for the number of instances from the candidate values, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Zhou, because it is well-known that RRC can be used initially to configure a large set of candidate parameter values for a UE, and then DCI can be used to select a subset dynamically.

Regarding claim 9, Zhou, NPL1, and Wang disclose the limitations of claim 8 as set forth, and Zhou further discloses wherein the DCI message is transmitted on a group-common physical downlink control channel (PDCCH) configured for the UEs ([0362] The channel of the group feedback message is a dedicated channel similar to a Physical Hybrid ARQ Indicator Channel (PHICH), or a Physical Downlink Control Channel (PDCCH) of an existing DCI size, or a PDCCH of a shorter/longer DCI size.).
Furthermore, Wang further discloses wherein the DCI message is transmitted with CRC scrambled by a group-common radio network temporary identifier (RNTI) configured for the UEs ([0042] The second terminal device receives the first information sent by the network device by using one or more of the following: downlink control information DCI, radio resource control RRC signaling, or system information block SIB information; [0262] the network device configures the feedback policy by using one or more of the following: …a C-RNTI, …; a communication type cast-type (for example, unicast, groupcast, or broadcast) (list) identifier; DCI message with CRC scrambled by C-RNTI is implied.).  
Thus, all the additional elements of dependent claim 9 are known in Zhou and Wang. The only difference is the combination of “old elements” into a system for multicast transmission of transport blocks from a base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these elements and modify the method of Zhou, NPL1, and Wang as applied to claim 8 accordingly to obtain the limitations of claim 9, because the operations of “DCI message transmitted on a group-common PDCCH”  and “DCI message transmitted with CRC scrambled by a group-common RNTI” are independent of each other, and the combination can be used to achieve the predictable result of “wherein the DCI message is transmitted on a group-common physical downlink control channel (PDCCH) with CRC scrambled by a group-common radio network temporary identifier (RNTI) configured for the UEs”.

Claims 11, 13, and 15 are rejected on the same grounds set forth in the rejection of claims 2, 5, and 9, respectively. Claims 11, 13, and 15 recite similar features as in claims 2, 5, and 9, respectively, from the perspective of a method for a base station.

Claim 12 is rejected on the same grounds set forth in the rejection of claims 3 and 4. Claim 12 recites similar features as in claims 3 and 4 combined, from the perspective of a method for a base station.

Claim 14 is rejected on the same grounds set forth in the rejection of claims 7 and 8. Claim 14 recites similar features as in claims 7 and 8 combined, from the perspective of a method for a base station.

Claims 17-24 are rejected following the same rationale as set forth in the rejection of claims 2-9, respectively. Claims 17-24 recite corresponding features to those in claims 2-9, respectively, from the perspective of a UE.

Claims 26, 28, and 30 are rejected on the same grounds set forth in the rejection of claims 17, 20, and 24, respectively. Claims 26, 28, and 30 recite similar features as in claims 17, 29, and 24, respectively, from the perspective of a method for a UE.

Claim 27 is rejected on the same grounds set forth in the rejection of claims 18 and 19. Claim 27 recites similar features as in claims 18 and 19 combined, from the perspective of a method for a UE.

Claim 29 is rejected on the same grounds set forth in the rejection of claims 22 and 23. Claim 29 recites similar features as in claims 22 and 23 combined, from the perspective of a method for a UE.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Belleschi et al. (US 20190123923 A1) – Handling multicast feedback.
Hao et al. (WO 2021/109460 A1) – Managing feedback for multicast transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471